DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/09/20 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/09/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "said first portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duann et al. (US 2008/0183093), herein referred to as Duann, in view of Romero (US 2012/0071730).
Regarding claim 1, Duann discloses a process for analysing a dirty electrocardiogram (ECG) tracing, said dirty ECG tracing  comprising a clean ECG tracing, emitted by a main source, and a noise signal, emitted by at least one noise source, said process comprising at least one preliminary phase of breaking down said dirty ECG tracing into said clean ECG tracing and a noise signal (e.g. [0013] separating ECG recording signals, [0034] extraneous signals can be those from instrumentation noise generated from external sources, electrode noise...) by means of an Independent Component Analysis-type (ICA-type) analysis (e.g. [0046] when applied to signal Y, the ICA method may identify a number of subspaces for which signals are independent of each other), said process being characterised by the fact of comprising: at least one preliminary phase wherein said dirty ECG tracing is discretized for intervals of time in components of electrical signal, wherein said components of electrical signals comprising a first component (e.g. [0041] analog-to-digital conversion of signals can also be performed in order to provide the signals in a digitized form), part of said clean ECG tracing, and a second component, part of said noise signal  at least one second phase wherein at least one Gaussianity parameter of said components of electrical signal is evaluated, at least one third phase wherein one of said components of electrical signal is selected, in said same interval of time, based on said at least one Gaussianity parameter (e.g. [0054] generalized Gaussianity mixture model is used to classify recorded signals into mutually exclusive classes).
Duann discloses the claimed invention except for comparing the respective Gaussianity of said components in said same interval of time, basing on said at least one Gaussianity parameter, so that at 
Regarding claim 2, the modified Duann discloses wherein said at least one Gaussianity parameter is at least one chosen from kurtosis, variance and negentropy (e.g. [0054] ICA based on Negentropy).
Regarding claim 3, Duann discloses the claimed invention except for wherein the component of said portion of electrical signal made up of a higher kurtosis moment is selected in said at least one third phase.  Romero teaches that it is known to use wherein the component of said portion of electrical signal made up of a higher kurtosis moment is selected in said at least one third phase as set forth in [0058] (e.g. variance and kurtosis can be used for automatic selection of the components) and [0068] (e.g. ICA was applied to the combined signal 46 to provide independent components (signals), and a subset of independent components was selected by kurtosis over a fixed threshold) for automatic selection of the components. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the process as taught by Duann, with wherein the component of said portion of electrical signal made up of a higher kurtosis moment is selected in said at least one third phase as taught by Romero, since such a modification would provide the predictable results of automatic selection of the components.
Regarding claim 4, the modified Duann discloses a fourth phase wherein said first components of signal selected in said third phase are recorded on a memorisation support (e.g. [0070] includes a storage module that stores the separated signals).
Regarding claim 7, Duann discloses the claimed invention except for a seventh phase wherein the movement of said main source is recorded, as well as said noise source, said movement recorded making it possible to identify whether the dirty ECG tracing was obtained under stress.  Romero teaches that it is known to use a seventh phase wherein the movement of said main source is recorded, as well as said noise source, said movement recorded making it possible to identify whether the dirty ECG tracing was obtained under stress as set forth in [0002] (e.g. electrode movement causes deformation of 
Regarding claim 8, the modified Duann discloses an apparatus for analysing a dirty ECG tracing, comprising: at least one sensor device configured for acquiring said dirty ECG tracing memorisation means configured for enabling the recording of information, connection means configured for connecting said sensor device and said memorisation means, and at least one data processing device comprising means for carrying out said process in claim 1.  (e.g. [0021] signal receiving module to receive recorded cardiac signals from medical sensors; [0070] storage module that stores the separated signals (implies storage and signal recording are connected); [0091] computer instructions for the modules 620 and 630 can be embodied in one or more microprocessor chips).
Regarding claim 10, the modified Duann discloses wherein said connection means are of a wireless type and comprise an auxiliary data processing device configured for communicating with said sensor device and said memorisation means, said data processing device being a cloud-type remote server, also including said memorisation means, said auxiliary data processing device configured for allowing the display of said dirty ECG tracing in real time and/or said clean ECG tracing processed by said data processing device and recorded in said memorisation means (e.g. [0090] a module that records or 
Regarding claim 11, the modified Duann discloses a fourth phase wherein said first portions of signal selected in said third phase are recorded on a memorisation support (e.g. [0070]).
Claims 5, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duann in view of Romero, as applied above, in further view of Rodriguez-Llorente (US 2014/0073861).
Regarding claims 5 and 12, the modified Duann discloses a fifth phase wherein said clean ECG tracing is reconstructed on the basis of said first components of signal recorded in said fourth phase (e.g. Romero - [0092] set of components can be used for reconstruction based on the noise of the signal)
Duann discloses the claimed invention except for a fifth phase wherein said clean ECG tracing is reconstructed on the basis of said first components of signal recorded in said fourth phase, said clean ECG tracing defining at least one prevalent equipotential line.   Rodriguez-Llorente teaches that it is known to use said clean ECG tracing defining at least one prevalent equipotential line as set forth in Fig. 14 and [0290] (e.g. solid line 1406 corresponds to the median for the positive values of difference signal, 1412 to the median for negative values of difference signal 1402, dashed lines 1410 and 1414 to standard deviation bands, solid line 1456 the median for positive values of difference signal 1452, etc. (equipotential lines aligned)) to determine signal metrics.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the process as taught by Duann, with said clean ECG tracing defining at least one prevalent equipotential line as taught by Rodriguez-Llorente, since such a modification would provide the predictable results of determining signal metrics.
Regarding claim 6, the modified Duann discloses the claimed invention except for wherein said clean ECG tracing defines a plurality of prevalent equipotential lines in said fifth phase and said method comprises a sixth phase wherein said prevalent equipotential lines are aligned.   Rodriguez-Llorente teaches that it is known to use wherein said clean ECG tracing defines a plurality of prevalent equipotential lines in said fifth phase and said method comprises a sixth phase wherein said prevalent equipotential lines are aligned as set forth in Fig. 14 and [0290] to determine one or more metrics to apply de-trending to the physiological data. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the process as taught by Duann, with wherein said clean ECG tracing defines a plurality of prevalent equipotential lines in said fifth phase and said method comprises a sixth phase wherein said prevalent equipotential lines are aligned as taught by Rodriguez-Llorente, since such a modification would provide the predictable results of determining one or more metrics to apply de-trending to the physiological data.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duann in view of Romero, as applied above, in further view of Brockway et al. (US 2004/0230128), herein referred to as Brockway.
Regarding claim 9, the modified Duann discloses at least a PAD comprising an electro-co-adhesive electrode suitable for attaching to the body of the user (e.g. [0040] sensor pads are placed on the chest).
Duann discloses the claimed invention except for wherein said sensor device is made up of an element chosen from an elastic band comprising an electrode and a movement sensor for said sensor device.  Brockway teaches that it is known to use wherein said sensor device is made up of an element chosen from an elastic band comprising an electrode and a movement sensor for said sensor device as set forth in [0041] (e.g. lead assembly 106 is constructed to be somewhat flexible yet has an elastic memory that retains a desired configuration after being shaped or manipulated by a clinician) to retain 
Regarding claim 13, the modified Duann discloses wherein said connection means are of a wireless type and comprise an auxiliary data processing device configured for communicating with said sensor device and said memorisation means, said data processing device being a cloud-type remote server, also including said memorisation means, said auxiliary data processing device configured for allowing the display of said dirty ECG tracing in real time and/or said clean ECG tracing processed by said data processing device and recorded in said memorisation means (e.g. [0090], [0015], and [0021]).
Response to Arguments
Applicant's arguments filed 12/09/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the technical effect of this difference is that the device of claim 1 is able to always select one single component among the components of electrical signal in every interval of time, Examiner direct Applicant to Romero (e.g. [0095] Fig. 15 illustrates adapted PCA or ICA...a single component 156 is selected and from this component, an instantaneous heart rate value 158 can be determined; and [0101] If none of the components had a kurtosis over the fixed threshold, then the component with the highest kurtosis was selected), indicating comparison between them.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-13 remain withstanding.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792